Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 03/02/2022.
Claims 21-40 are now pending.
Claims 21, 23, 28-29, 31-34, 36 and 39-40 have been amended.

Response to Arguments
Rejections of Claims Under 35 U.S.C. 103 
Applicant’s Arguments:
Alleged Obvious
Applicant argues that the reference arts, alone or in combination, fail to disclose or suggest amended claim 21 and claim 28. 
Examiner’s Response:
The applicant’s arguments/remarks filed on 03/02/2022 regarding claims 21-40 have been fully considered but are not persuasive. 
As to claim 21, As recited in ABSTRACT, “The identifying information associated with a first node (first endpoint in the network) associated with the first path traversed by the first packet…A first service level agreement(SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time”; and Col. 8, lines 11-14, “intermediate nodes such as intermediate node 412 include forwarder functionality block 426 while endpoint (endpoint) nodes, e.g., source point 204 and destination point 208”), reference art Tychon teaches first endpoint and second endpoint in the first path and second path.
As to claim 28, as recited in ABSTRACT, “A first service level agreement (SLA) parameter of the first path (one or more first paths) is determined by analyzing the arrival time and the leaving time (performance indicator values), comparing the first SLA parameter with a second SLA parameter associated with a second path traversed by a second probe packet (one or more paths); and ¶ [0015], “ By providing information in a packet that indicates how long the packet remains at each node in a path, network characteristics associated with the path may be ascertained (receiving performance values)”; and ¶ [0059], “ingress and egress timestamps may be used to determine network characteristics…after network characteristics are identified, the source point identifies a best path”, reference art Tychon teaches first endpoint and second endpoint in the first path and second path, and performance on the devices, similarly as to claim 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-27 and 36-40 are rejected under 35 U.S.C. 103 as being unpatenable over Tychon et al. (hereinafter referred to as Tychon) (U.S. Pub. No. 2008/0225713 A1), in view of Menon et al. (hereinafter referred to as Menon) (U. S. Pub. No. 20190280914), and further in view of SUNG et al. (hereinafter referred to as Sung) (U. S. Pub. No. 2014/0286343 A1).
As to claim 21, Tychon teaches a method, comprising: initiating, by a network device, a connection with one or more neighboring network devices (See at least ABSTRACT, “The first payload identifies a first path between endpoints traversed by the first packet, and identifying information associated with a first node associated with the first path traversed by the first  packets”), wherein the network device and the one or more neighboring network device are included in a group of network devices that are part of a network and are configured with a protocol for measuring network performance (See at least ABSTRACT, “The identifying information associated with a first node associated with the first path traversed by the first packet…A first service level agreement(SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time”; and Col. 5, lines 5, lines 42-45, “More generally, the best path may be the path that has the highest level of performance associated with a selected SLA parameter”), and wherein the network device is a first endpoint in the network (See at least ABSTRACT, “The identifying information associated with a first node (first endpoint in the network) associated with the first path traversed by the first packet…A first service level agreement(SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time”; and Col. 8, lines 11-14, “intermediate nodes such as intermediate node 412 include forwarder functionality block 426 while endpoint (endpoint) nodes, e.g., source point 204 and destination point 208”); receiving, by the network device and from the one or more neighboring network devices, information that includes a first group of network performance indicator values that measure the network performance along one or more first paths between the one or more neighboring network devices and a particular network device, of the group of network devices (See at least ABSTRACT, “A first service level agreement (SLA) parameter of the first path (one or more first paths) is determined by analyzing the arrival time and the leaving time (performance indicator values), comparing the first SLA parameter with a second SLA parameter associated with a second path traversed by a second probe packet (one or more paths); and ¶ [0015], “ By providing information in a packet that indicates how long the packet remains at each node in a path, network characteristics associated with the path may be ascertained (receiving performance values)”; and ¶ [0059], “ingress and egress timestamps may be used to determine network characteristics…after network characteristics are identified, the source point identifies a best path”), wherein the particular network device is a second endpoint in the network (See at least Col. 8, lines 11-14, “intermediate nodes such as intermediate node 412 include forwarder functionality block 426 while endpoint (endpoint) nodes, e.g., source point 204 and destination point 208”) ; causing, by the network device, a test session to be established and to be used for measuring the network performance (See at least ABSTRACT, “A first service level agreement (SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time (measuring the network performance), comparing the first SLA parameter with a second SLA parameter associated with a second path traversed by a second probe packet (here, probing session means testing session)”), and identifying, by the network device, a preferred next-hop to one of the one or more neighboring network devices based on the overall network performance indicator values, wherein the preferred next-hop is part of a preferred path to the particular network device (See at least ¶ [0027], “source point 204 transmits the probe packet to both node 212a and node 212e. Node 212a and node 212e augment their probe packets and using routing table 250 and routing table 292, node 212a and node 212e, respectively, identify next hops of equal cost paths over which to transmit augment probe packet”).
Although Tychon teaches the substantial features of the claimed invention, Tychon fails to expressly teach wherein providing, by the network device, to the one or more neighboring network devices, and periodically throughout the test session, a request message associated with requesting a first group of network performance indicator values that measures bi-directional network performance for one or more paths between the one or more neighboring network devices and a particular network device that is an endpoint in the network; determining, by the network device, a second group of network performance indicator values that measure the network performance along one or more second paths between the network device and the one or more neighboring network devices; determining, by the network device, overall network performance indicator values based on the first group of network performance indicator values and the second group of network performance indicator values.
In analogous teaching, Menon exemplifies this wherein Menon teaches wherein providing, by the network device, to the one or more neighboring network devices, and periodically throughout the test session (See at least Abstract, “using TWAMP measurement architecture for testing a large network include a control-client running on a first network host initializing memory for test session parameters used to originate a test, parsing a configuration file to populate the memory with IP addresses ports and QoS parameters for control-servers and session-reflectors, and originating test session using the test session parameters”), a request message associated with requesting a first group of network performance indicator values that measures bi-directional network performance for one or more paths between the one or more neighboring network devices and a particular network device that is an endpoint in the network (See at least ¶ [0004], “The technology disclosed relates generally to performance measurement of telecommunication transport networks with a large number of test sessions”; and ¶ [0078], “For setting up a session belong to stream, the client sends a TWAMP-Session-Request TSR to server. The server access this session by sending a TWAMP-Session-ACK message TSA back to client on the bi-directional TCP connection link”).
Thus, given the teaching of Menon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Menon, methods and systems of using TWAMP measurement architecture for testing a large network, into Tychon, source routing approach for network performance and availability measurement of specific paths, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to measure network performance (See Menon: ABSTRACT).
Although Tychon and Menon teach the substantial features of the claimed invention, Tychon and Menon fail to expressly teach wherein determining, by the network device, a second group of network performance indicator values that measure the network performance along one or more second paths between the network device and the one or more neighboring network devices; determining, by the network device, overall network performance indicator values based on the first group of network performance indicator values and the second group of network performance indicator values.
In analogous teaching, Sung exemplifies this wherein Sung teaches wherein determining, by the network device, a second group of network performance indicator values that measure the network performance along one or more second paths between the network device and the one or more neighboring network devices (See at least ¶[0056], “determine the performance, such as round-trip-time, latency and packet drops in most network”; and ¶[0112], “moving an established end-to-end connection from the second group of established end-to-end connection to the first group of established end-to-end connection (along one or more second paths) may improve the overall network performance ”); determining, by the network device, overall network performance indicator values based on the first group of network performance indicator values and the second group of network performance indicator values (See at least ¶[0056], “determine the performance, such as round-trip-time, latency and packet drops in most network”; and ¶[0112], “moving an established end-to-end connection from the second group of established end-to-end connection to the first group of established end-to-end connection may improve the overall network performance”).
Thus, given the teaching of Sung, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sung, methods and systems for transmitting packets through network interfaces, into Tychon, source routing approach for network performance and availability measurement of specific paths, and Menon, methods and systems of using TWAMP measurement architecture for testing a large network, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to compare different groups of  network performances (See Sung: ABSTRACT).

As to claim 22, Tychon, Menon and Sung teach the method of claim 21. Menon further teaches wherein the protocol is a two-way active measurement protocol (TWAMP) (See at least Abstract, “using TWAMP measurement architecture for testing a large network include a control-client running on a first network host initializing memory for test session parameters used to originate a test, parsing a configuration file to populate the memory with IP addresses ports and QoS parameters for control-servers and session-reflectors, and originating test session using the test session parameters”), wherein the protocol includes a relay mechanism, and wherein the relay mechanism causes the group of network devices to automatically perform test session tasks (See at least ¶ [0132], “one implementation of the disclosed method further includes the network host relaying test session reports of the test sessions to a test results analysis module” ).
Thus, given the teaching of Menon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Menon, methods and systems of using TWAMP measurement architecture for testing a large network, into Tychon, source routing approach for network performance and availability measurement of specific paths, and Sung, methods and systems for transmitting packets through network interfaces, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to measure network performance (See Menon: ABSTRACT).

As to claim 23, Tychon, Menon and Sung teach the method of claim 21. Menon further teaches  wherein further comprising: causing a test session to be established and to be used for measuring the network performance (See at least ¶ [0004], “The technology disclosed relates generally to performance measurement of telecommunication transport networks with a large number of test sessions”), and wherein providing to the one or more neighboring network devices information comprises: providing to the one or more neighboring network devices, and periodically throughout the test session, a request message associated with requesting the first group of network performance indicator values that measure bi-directional network performance for the one or more paths between the one or more neighboring network devices and the particular network device (See at least ¶ [0004], “The technology disclosed relates generally to performance measurement of telecommunication transport networks with a large number of test sessions”; and ¶ [0078], “For setting up a session belong to stream, the client sends a TWAMP-Session-Request TSR to server. The server access this session by sending a TWAMP-Session-ACK message TSA back to client on the bi-directional TCP connection link”), wherein the one or more neighboring network devices, upon receiving the request message, are to use the relay mechanism to determine the first group of network performance indicator values, and wherein the relay mechanism permits the one or more neighboring network devices and other upstream network devices to exchange additional request messages and corresponding response messages that are used to determine the first group of network performance indicator values (See at least ¶ [0004], “The technology disclosed relates generally to performance measurement of telecommunication transport networks with a large number of test sessions”; and ¶ [0078], “For setting up a session belong to stream, the client sends a TWAMP-Session-Request TSR to server. The server access this session by sending a TWAMP-Session-ACK message TSA back to client on the bi-directional TCP connection link”).
Thus, given the teaching of Menon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Menon, methods and systems of using TWAMP measurement architecture for testing a large network, into Tychon, source routing approach for network performance and availability measurement of specific paths, and Sung, methods and systems for transmitting packets through network interfaces, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to measure network performance (See Menon: ABSTRACT).
Thus, given the teaching of Menon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Menon, methods and systems of using TWAMP measurement architecture for testing a large network, into Tychon, source routing approach for network performance and availability measurement of specific paths, and Sung, methods and systems for transmitting packets through network interfaces, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to measure network performance (See Menon: ABSTRACT).

As to claim 24, Tychon, Menon and Sung teach the method of claim 23. Menon further teaches wherein further comprising: populating a data structure with values used to measure the network performance, wherein the values used to measure the network performance (See at least Abstract, “using TWAMP measurement architecture for testing a large network include a control-client running on a first network host initializing memory for test session parameters used to originate a test, parsing a configuration file to populate the memory with IP addresses ports and QoS parameters for control-servers and session-reflectors, and originating test session using the test session parameters”; and ¶ [0010], “update the in memory data structure to include the new control-server destination IP address TCP and UDP transport numbers and IP QoS parameters; and expand the test to include the new control-server”; and ¶ [0011], “populate a server hash table store with an index entry to test session parameters stored in memory for each of the control-servers and session-reflectors”) are associated with: a destination address of a destination associated with the test session, a first Internet protocol (IP) address associated with a first mode of the protocol used by the network device during the test session (See at least Abstract, “using TWAMP measurement architecture for testing a large network include a control-client running on a first network host initializing memory for test session parameters used to originate a test, parsing a configuration file to populate the memory with IP addresses ports and QoS parameters for control-servers and session-reflectors, and originating test session using the test session parameters”; and ¶ [0010], “update the in memory data structure to include the new control-server destination IP address TCP and UDP transport numbers and IP QoS parameters”), and one or more IP addresses associated with a second mode of the protocol (see at least ¶ [0010], “update the in memory data structure to include the new control-server destination IP address TCP and UDP transport numbers and IP QoS parameters”) used by the one or more neighboring network devices during the test session (See at least Abstract, “using TWAMP measurement architecture for testing a large network include a control-client running on a first network host initializing memory for test session parameters used to originate a test, parsing a configuration file to populate the memory with IP addresses ports and QoS parameters for control-servers and session-reflectors, and originating test session using the test session parameters”).
Thus, given the teaching of Menon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Menon, methods and systems of using TWAMP measurement architecture for testing a large network, into Tychon, source routing approach for network performance and availability measurement of specific paths, and Sung, methods and systems for transmitting packets through network interfaces, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to measure network performance (See Menon: ABSTRACT).

As to claim 25, Tychon, Menon and Sung teach the method of claim 23.  Menon further teaches wherein updating the first group of network performance indicator values that are stored using a data structure that associates the first group of network performance indicator values (see at least ¶ [0010], “update the in memory data structure to include the new control-server destination IP address TCP and UDP transport numbers and IP QoS parameters” ) with: a destination address of a destination associated with the test session, a first Internet protocol (IP) address associated with a first mode of the protocol used by the network device during the test session (See at least Abstract, “using TWAMP measurement architecture for testing a large network include a control-client running on a first network host initializing memory for test session parameters used to originate a test, parsing a configuration file to populate the memory with IP addresses ports and QoS parameters for control-servers and session-reflectors, and originating test session using the test session parameters”; and ¶ [0010], “update the in memory data structure to include the new control-server destination IP address TCP and UDP transport numbers and IP QoS parameters”), and one or more IP addresses associated with a second mode of the protocol used by the one or more neighboring network devices during the test session (See at least Abstract, “using TWAMP measurement architecture for testing a large network include a control-client running on a first network host initializing memory for test session parameters used to originate a test, parsing a configuration file to populate the memory with IP addresses ports and QoS parameters for control-servers and session-reflectors, and originating test session using the test session parameters”; and ¶ [0010], “update the in memory data structure to include the new control-server destination IP address TCP and UDP transport numbers and IP QoS parameters”). Sung further teaches wherein updating the overall network performance indicator values based on updating the first group of network performance indicator values (See at least ¶[0056], “determine the performance, such as round-trip-time, latency and packet drops in most network”; and ¶[0112], “moving an established end-to-end connection from the second group of established end-to-end connection to the first group of established end-to-end connection may improve the overall network performance”).
Thus, given the teaching of Sung, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sung, methods and systems for transmitting packets through network interfaces, into Tychon, source routing approach for network performance and availability measurement of specific paths, and Menon, methods and systems of using TWAMP measurement architecture for testing a large network, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to compare different groups of  network performances (See Sung: ABSTRACT).

As to claim 26, Tychon, Menon and Sung teach the method of claim 21. Tychon further teaches wherein the first group of network performance indicator values and the second group of network performance indicator values are determined using a first set of time stamps indicating times when a request message is sent by one of the group of network devices and a second set of time stamps indicating times when a response message is received by another one of the group of network devices (See at least FIG. 7, “Intermediate node adds ingress timestamp to pay load of probe packet, intermediate node adds egress timestamp to payload of probe packet”).

As to claim 27, Tychon, Menon and Sung teach the method of claim 21. Tychon further teaches wherein the preferred next-hop is to be used for traffic flow being routed through the network (See at least ¶ [0027], “source point 204 transmits the probe packet to both node 212a and node 212e. Node 212a and node 212e augment their probe packets and using routing table 250 and routing table 292, node 212a and node 212e, respectively, identify next hops of equal cost paths over which to transmit augment probe packet”).

As to claim 36, Tychon teaches a non-transitory computer-readable medium storing one or more instructions, the one or more instructions comprising: one or more instructions (See at least ¶ [0043], “includes a processor arrangement that includes executable software and/or hardware logic that is embodies in a tangible medium”) that, when executed by one or more processors of a network device, cause the one or more processors to: receive, from one or more neighboring network devices, information associated with a first group of network performance indicator values that measure bi-directional network performance between the one or more neighboring network devices and a particular network device (See at least ABSTRACT, “A first service level agreement (SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time (performance indicator values), comparing the first SLA parameter with a second SLA parameter associated with a second path traversed by a second probe packet (one or more paths); and ¶ [0015], “ By providing information in a packet that indicates how long the packet remains at each node in a path, network characteristics associated with the path may be ascertained (receiving performance values)”; and ¶ [0059], “ingress and egress timestamps may be used to determine network characteristics…after network characteristics are identified, the source point identifies a best path”); and identify a preferred next-hop to one of the one or more neighboring network devices based on the overall network performance indicator values, wherein the preferred next-hop is part of a preferred path to the particular network device (See at least ¶ [0027], “source point 204 transmits the probe packet to both node 212a and node 212e. Node 212a and node 212e augment their probe packets and using routing table 250 and routing table 292, node 212a and node 212e, respectively, identify next hops of equal cost paths over which to transmit augment probe packet”). wherein the network device is a first endpoint in the network, and wherein the particular network device is a second endpoint in the network (See at least ABSTRACT, “The identifying information associated with a first node (first endpoint in the network) associated with the first path traversed by the first packet…A first service level agreement(SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time”; and Col. 8, lines 11-14, “intermediate nodes such as intermediate node 412 include forwarder functionality block 426 while endpoint (endpoint) nodes, e.g., source point (first endpoint)204 and destination point 208 (second endpoint)”);
Although Tychon teaches the substantial features of the claimed invention, Tychon fails to expressly teach wherein the network device, the one or more neighboring network devices, and the particular network device are included in a group of network devices that are part of a network and that are configured with a protocol for measuring network performance; determine a second group of network performance indicator values that measure the network performance between the network device and the one or more neighboring network devices; determine overall network performance indicator values based on the first group of network performance indicator values and the second group of network performance indicator values.
In analogous teaching, Menon exemplifies this wherein Menon teaches wherein the network device, the one or more neighboring network devices, and the particular network device are included in a group of network devices that are part of a network and that are configured with a protocol for measuring network performance (See at least ¶ [0004], “The technology disclosed relates generally to performance measurement of telecommunication transport networks with a large number of test sessions”; and ¶ [0078], “For setting up a session belong to stream, the client sends a TWAMP-Session-Request TSR to server. The server access this session by sending a TWAMP-Session-ACK message TSA back to client on the bi-directional TCP connection link”).
Thus, given the teaching of Menon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Menon, methods and systems of using TWAMP measurement architecture for testing a large network, into Tychon, source routing approach for network performance and availability measurement of specific paths, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to measure network performance (See Menon: ABSTRACT).
Although Tychon and Menon teach the substantial features of the claimed invention, Tychon and Menon fail to expressly teach determine a second group of network performance indicator values that measure the network performance between the network device and the one or more neighboring network devices; determine overall network performance indicator values based on the first group of network performance indicator values and the second group of network performance indicator values.
In analogous teaching, Sung exemplifies this wherein Sung teaches determine a second group of network performance indicator values that measure the network performance between the network device and the one or more neighboring network devices (See at least ¶[0056], “determine the performance, such as round-trip-time, latency and packet drops in most network”; and ¶[0112], “moving an established end-to-end connection from the second group of established end-to-end connection to the first group of established end-to-end connection may improve the overall network performance ”); determine overall network performance indicator values based on the first group of network performance indicator values and the second group of network performance indicator values (See at least ¶[0056], “determine the performance, such as round-trip-time, latency and packet drops in most network”; and ¶[0112], “moving an established end-to-end connection from the second group of established end-to-end connection to the first group of established end-to-end connection may improve the overall network performance”).
Thus, given the teaching of Sung, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sung, methods and systems for transmitting packets through network interfaces, into Tychon, source routing approach for network performance and availability measurement of specific paths, and Menon, methods and systems of using TWAMP measurement architecture for testing a large network, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to compare different groups of  network performances (See Sung: ABSTRACT).

As to claim 37, Tychon, Menon and Sung teach the non-transitory computer-readable medium of claim 36. Tychon further teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: initiate a connection with the one or more neighboring network devices before providing the information to the one or more neighboring network devices (See at least ABSTRACT, “The first payload identifies a first path between endpoints traversed by the first packet, and identifying information associated with a first node associated with the first path traversed by the first  packets”). Menon teaches wherein initiating the connection causes the network device and the one or more neighboring network devices to exchange a relay mechanism; and communicate with the one or more neighboring network devices to cause a test session to be established ((See at least ¶ [0132], “one implementation of the disclosed method further includes the network host relaying test session reports of the test sessions to a test results analysis module” ).
Thus, given the teaching of Menon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Menon, methods and systems of using TWAMP measurement architecture for testing a large network, into Tychon, source routing approach for network performance and availability measurement of specific paths, and Sung, methods and systems for transmitting packets through network interfaces, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to measure network performance (See Menon: ABSTRACT).

As to claim 38, Tychon, Menon and Sung teach the non-transitory computer-readable medium of claim 37. Menon further teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: populate a data structure with values used to measure the network performance, wherein the data structure associates the values to measure the network performance (See at least Abstract, “using TWAMP measurement architecture for testing a large network include a control-client running on a first network host initializing memory for test session parameters used to originate a test, parsing a configuration file to populate the memory with IP addresses ports and QoS parameters for control-servers and session-reflectors, and originating test session using the test session parameters”; and ¶ [0010], “update the in memory data structure to include the new control-server destination IP address TCP and UDP transport numbers and IP QoS parameters; and expand the test to include the new control-server”; and ¶ [0011], “populate a server hash table store with an index entry to test session parameters stored in memory for each of the control-servers and session-reflectors”) with: a final destination address of a destination associated with the test session, a first Internet protocol (IP) address associated with a first mode of the protocol used by the network device during the test session (See at least Abstract, “using TWAMP measurement architecture for testing a large network include a control-client running on a first network host initializing memory for test session parameters used to originate a test, parsing a configuration file to populate the memory with IP addresses ports and QoS parameters for control-servers and session-reflectors, and originating test session using the test session parameters”; and ¶ [0010], “update the in memory data structure to include the new control-server destination IP address TCP and UDP transport numbers and IP QoS parameters”), and one or more IP addresses associated with a second mode of the protocol (see at least ¶ [0010], “update the in memory data structure to include the new control-server destination IP address TCP and UDP transport numbers and IP QoS parameters”) used by the one or more neighboring network devices during the test session (See at least Abstract, “using TWAMP measurement architecture for testing a large network include a control-client running on a first network host initializing memory for test session parameters used to originate a test, parsing a configuration file to populate the memory with IP addresses ports and QoS parameters for control-servers and session-reflectors, and originating test session using the test session parameters”).
Thus, given the teaching of Menon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Menon, methods and systems of using TWAMP measurement architecture for testing a large network, into Tychon, source routing approach for network performance and availability measurement of specific paths, and Sung, methods and systems for transmitting packets through network interfaces, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to measure network performance (See Menon: ABSTRACT).

As to claim 39, Tychon, Menon and Sung teach the non-transitory computer-readable medium of claim 36. Menon further teaches wherein the protocol is a two-way active measurement protocol (TWAMP) (See at least Abstract, “using TWAMP measurement architecture for testing a large network include a control-client running on a first network host initializing memory for test session parameters used to originate a test, parsing a configuration file to populate the memory with IP addresses ports and QoS parameters for control-servers and session-reflectors, and originating test session using the test session parameters”), wherein the protocol includes a relay mechanism, and wherein the relay mechanism permits the one or more neighboring network devices and other upstream network devices, of the group of network devices, to exchange additional request messages and corresponding response messages that are used to determine the first group of network performance indicator values (See at least ¶ [0132], “one implementation of the disclosed method further includes the network host relaying test session reports of the test sessions to a test results analysis module”; and ¶ [0100], “Session-sender 152 initiates test session T1 through Tn 635 to session-reflector 158 and receives tests session response T1 through Tn655 back at  session-sender”)
Thus, given the teaching of Menon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Menon, methods and systems of using TWAMP measurement architecture for testing a large network, into Tychon, source routing approach for network performance and availability measurement of specific paths, and Sung, methods and systems for transmitting packets through network interfaces, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to measure network performance (See Menon: ABSTRACT).

As to claim 40, Tychon, Menon and Sung teach the non-transitory computer-readable medium of claim 36. Menon further teaches wherein the group of network devices are part of a mesh network that includes multiple possible paths to the particular network device (See at least ABSTRACT, “The method includes extending to thousands of control-clients, each originating respective test sessions with control-servers in a mesh network suing respective test session parameters”).
Thus, given the teaching of Menon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Menon, methods and systems of using TWAMP measurement architecture for testing a large network, into Tychon, source routing approach for network performance and availability measurement of specific paths, and Sung, methods and systems for transmitting packets through network interfaces, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to measure network performance (See Menon: ABSTRACT).

Claims 28-35 are rejected under 35 U.S.C. 103 as being unpatenable over Menon. In view of Sung and further view of Tychon.
As to claim 28, Menon teaches a network device, comprising: one or more memories; and one or more processors to: receive, from another network device, a request message that requests a first network performance indicator value that measures network performance for a path between the network device and a particular network device (See at least ¶ [0004], “The technology disclosed relates generally to performance measurement of telecommunication transport networks with a large number of test sessions”; and ¶ [0078], “For setting up a session belong to stream, the client sends a TWAMP-Session-Request TSR to server (receive a request message). The server access this session by sending a TWAMP-Session-ACK message TSA back to client on the bi-directional TCP connection link”), wherein the network device, the other network device, and the particular network device are included in a group of network devices that are part of a network and that are configured with a protocol for measuring network performance (See at least ABSTRACT, “The disclosed methods and systems of using TWAMP measurement architecture for testing a large network include a control-client running on a first network host initializing memory for test session parameters used to originate a test, parsing a configuration file to populate the memory with IP addresses”); provide one or more additional request messages to one or more neighboring network devices to cause the one or more neighboring network devices to provide one or more additional response messages that include a group of network performance indicator values that measure the network performance between the one or more neighboring network devices and the particular network device that is used as the endpoint in the network (See at least ¶ [0004], “The technology disclosed relates generally to performance measurement of telecommunication transport networks with a large number of test sessions”; ¶ [0078], “For setting up a session belong to stream, the client sends a TWAMP-Session-Request TSR to server (receive a request message). The server access this session by sending a TWAMP-Session-ACK message TSA back to client on the bi-directional TCP connection link”; and FIG. 6, “Test Session Responses”).
Although Menon teach the substantial features of the claimed invention, Menon fails to expressly teach wherein the network device is a first endpoint in the network, and wherein the particular network device is a second endpoint in the network; determine the first network performance indicator value bases on the group of network performance indicator values that have been provided by the one or more neighboring network devices; and provide, to the other network device, a response message that includes the first network performance indicator value to cause the other network device to use the first network performance indicator value as part of determining an overall network performance indicator value and to identify a preferred next-hop to one of the one or more neighboring network devices based on the overall network performance indicator values.
In analogous teaching, Sung exemplifies this wherein Sung teaches wherein determine the first network performance indicator value bases on the group of network performance indicator values that have been provided by the one or more neighboring network devices (See at least ¶[0056], “determine the performance, such as round-trip-time, latency and packet drops in most network”; and ¶[0112], “moving an established end-to-end connection from the second group of established end-to-end connection to the first group of established end-to-end connection may improve the overall network performance ”); provide, to the other network device, a response message that includes the first network performance indicator value to cause the other network device to use the first network performance indicator value as part of determining an overall network performance indicator value (See at least ¶[0056], “determine the performance, such as round-trip-time, latency and packet drops in most network”; and ¶[0112], “moving an established end-to-end connection from the second group of established end-to-end connection to the first group of established end-to-end connection may improve the overall network performance”).
Thus, given the teaching of Sung, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sung, methods and systems for transmitting packets through network interfaces, into Menon, methods and systems of using TWAMP measurement architecture for testing a large network, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to compare different groups of  network performances (See Sung: ABSTRACT).
Although Menon and Sung teach the substantial features of the claimed invention, Menon and Sung fail to expressly teach wherein the network device is a first endpoint in the network, and wherein the particular network device is a second endpoint in the network; wherein identify a preferred next-hop to one of the one or more neighboring network devices based on the overall network performance indicator values.
In analogous teaching, Tychon exemplifies this wherein Tychon teaches wherein the network device is a first endpoint in the network, and wherein the particular network device is a second endpoint in the network (See at least ABSTRACT, “The identifying information associated with a first node (first endpoint in the network) associated with the first path traversed by the first packet…A first service level agreement(SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time”; and Col. 8, lines 11-14, “intermediate nodes such as intermediate node 412 include forwarder functionality block 426 while endpoint (endpoint) nodes, e.g., source point (first endpoint)204 and destination point 208 (second endpoint)”); identify a preferred next-hop to one of the one or more neighboring network devices based on the overall network performance indicator values (See at least ¶ [0021], “determine whether any of paths 122a-c is preferred to path 120 of FIG.1 A”; and ¶ [0025], “forwarder functionality block 236 may identify the next hop to which a packet is to be sent, such an identification may be made using source routing lists stored on nodes 212 a-g”).
Thus, given the teaching of Tychon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tychon, source routing approach for network performance and availability measurement of specific paths, into Sung, methods and systems for transmitting packets through network interfaces, and Menon, methods and systems of using TWAMP measurement architecture for testing a large network, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to identify the best  path based (See Tychon: FIG. 8).

As to claim 29, Menon, Sung and Tychon teaches the network device of claim 28. Tychon further teaches wherein the preferred next-hop is part of a preferred path to the particular network device, and wherein the preferred next-hop is to be used for traffic flow being routed through the network (See at least ¶ [0021], “determine whether any of paths 122a-c is preferred to path 120 of FIG.1 A”; and ¶ [0025], “forwarder functionality block 236 may identify the next hop to which a packet is to be sent, such an identification may be made using source routing lists stored on nodes 212 a-g”).
Thus, given the teaching of Tychon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tychon, source routing approach for network performance and availability measurement of specific paths, into Sung, methods and systems for transmitting packets through network interfaces, and Menon, methods and systems of using TWAMP measurement architecture for testing a large network, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to identify the best  path (See Tychon: FIG. 8).

As to claim 30, Menon, Sung and Tychon teaches the network device of claim 28. Menon further teaches wherein a relay mechanism causes the group of network devices to automatically perform test session tasks (See at least ¶ [0132], “one implementation of the disclosed method further includes the network host relaying test session reports of the test sessions to a test results analysis module” ).

As to claim 31, Menon, Sung and Tychon teaches the network device of claim 28. Tychon further teaches wherein the network that includes multiple paths to the particular network device (See at least ABSTRACT, “A first service level agreement (SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time comparing the first SLA parameter with a second SLA parameter associated with a second path traversed by a second probe packet (one or more paths); and ¶ [0005], “with a plurality of alternate paths from a source to a destination”).
Thus, given the teaching of Tychon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tychon, source routing approach for network performance and availability measurement of specific paths, into Sung, methods and systems for transmitting packets through network interfaces, and Menon, methods and systems of using TWAMP measurement architecture for testing a large network, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to identify the best  path based (See Tychon: FIG. 8).

As to claim 32, Menon, Sung and Tychon teaches the network device of claim 28. Menon further teaches wherein the request message and the one or more additional request messages include a final destination address, and wherein the one or more processors, when providing the one or more additional request messages (See at least ¶ [0004], “The technology disclosed relates generally to performance measurement of telecommunication transport networks with a large number of test sessions”; and ¶ [0078], “For setting up a session belong to stream, the client sends a TWAMP-Session-Request TSR to server. The server access this session by sending a TWAMP-Session-ACK message TSA back to client on the bi-directional TCP connection link”), are to: provide the one or more additional request messages to the one or more neighboring network devices to cause the one or more neighboring network devices to use a relay mechanism and the final destination address to determine the group of performance indicator values (See at least ¶ [0132], “one implementation of the disclosed method further includes the network host relaying test session reports of the test sessions to a test results analysis module” ).

As to claim 33, Menon, Sung and Tychon teaches the network device of claim 28. Tychon further teaches wherein the group of network performance indicator values is a first group of network performance indicator values; and wherein the one or more processors, when determining the first network performance indicator value, are to: identify a first time at which the one or more additional request messages are sent to the one or more neighboring network devices (See at least ABSTRACT, “A first service level agreement (SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time (performance indicator values and identify first time), comparing the first SLA parameter with a second SLA parameter associated with a second path traversed by a second probe packet (second message); and ¶ [0015], “ By providing information in a packet that indicates how long the packet remains at each node in a path, network characteristics associated with the path may be ascertained (receiving performance values)”), identify a second time at which the one or more additional response messages are received from the one or more neighboring network devices  (See at least ABSTRACT, “A first service level agreement (SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time (performance indicator values and identify second time), comparing the first SLA parameter with a second SLA parameter associated with a second path traversed by a second probe packet (second message); and ¶ [0015], “ By providing information in a packet that indicates how long the packet remains at each node in a path, network characteristics associated with the path may be ascertained (receiving performance values)”), determine the first network performance indicator value based on the first group of network performance indicator values and the second group of network performance indicator values (See at least ABSTRACT, “A first service level agreement (SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time (first network performance indicator value), comparing the first SLA parameter with a second SLA parameter associated with a second path traversed by a second probe packet (second network performance indicator value).
Thus, given the teaching of Tychon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tychon, source routing approach for network performance and availability measurement of specific paths, into Sung, methods and systems for transmitting packets through network interfaces, and Menon, methods and systems of using TWAMP measurement architecture for testing a large network, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to identify the best  path(See Tychon: FIG. 8).

As to claim 34, Menon, Sung and Tychon teaches the network device of claim 28. Tychon further teaches wherein the group of network performance indicator values is a first group of network performance indicator values (See at least ABSTRACT, “A first service level agreement (SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time (first network performance indicator value)”); wherein multiple paths through the group of network devices are present between the other network device and the particular network device (See at least ¶ [0016], “A plurality of paths between a source and a destination may be traversed by a probe packet such that the destination receives a plurality of probe packets”); and wherein the one or more processors, when determining the first network performance indicator value, are to: determine a second group of network performance indicator values that measure the network performance between the network device and the one or more neighboring network device (See at least ABSTRACT, “A first service level agreement (SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time (first group of network), comparing the first SLA parameter with a second SLA parameter associated with a second path traversed by a second probe packet (second group of network)”), determine a third group of network performance indicator values that are based on the first group of network performance indicator and the second group of network performance indicator values (See at least ¶ [0016], “A plurality of paths between a source and a destination may be traversed by a probe packet such that the destination receives a plurality of probe packets…Hence, if information pertaining to the path (third group) traversed by a probe packet between two points is provided in the probe packet, that information may be compared to information provided in probe packets that traversed other paths (first and second groups)”), and use, as the first network performance indicator value, a particular network performance indicator value, of the third group of network performance indicator values, that is associated with a best available network performance level (See at least ABSTRACT, “A first service level agreement (SLA) parameter of the first path is determined by analyzing the arrival time and the leaving time (performance indicator values), comparing the first SLA parameter with a second SLA parameter associated with a second path traversed by a second probe packet (one or more paths); and ¶ [0015], “ By providing information in a packet that indicates how long the packet remains at each node in a path, network characteristics associated with the path may be ascertained (receiving performance values)”; and ¶ [0059], “ingress and egress timestamps may be used to determine network characteristics…after network characteristics are identified, the source point identifies a best path”).
Thus, given the teaching of Tychon, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tychon, source routing approach for network performance and availability measurement of specific paths, into Sung, methods and systems for transmitting packets through network interfaces, and Menon, methods and systems of using TWAMP measurement architecture for testing a large network, for a system or method of network performance measurements. One of the ordinary skills in the art would have been motivated because the method and system can be used to identify the best  path(See Tychon: FIG. 8).

As to claim 35, Menon, Sung and Tychon teaches the network device of claim 28. Menon teaches wherein the one or more processor are further to: populate a data structure with values used to measure the network performance, wherein the values used to measure the network performance are associated with: a destination address of a destination associated with a test session, a first Internet protocol (IP) address associated with a first mode of the protocol used by the network device during the test session (See at least Abstract, “using TWAMP measurement architecture for testing a large network include a control-client running on a first network host initializing memory for test session parameters used to originate a test, parsing a configuration file to populate the memory with IP addresses ports and QoS parameters for control-servers and session-reflectors, and originating test session using the test session parameters”; and ¶ [0010], “update the in memory data structure to include the new control-server destination IP address TCP and UDP transport numbers and IP QoS parameters; and expand the test to include the new control-server”; and ¶ [0011], “populate a server hash table store with an index entry to test session parameters stored in memory for each of the control-servers and session-reflectors”), and one or more IP addresses associated with a second mode of the protocol used by the one or more neighboring network devices during the test session (See at least ¶ [0010], “update the in memory data structure to include the new control-server destination IP address TCP and UDP transport numbers and IP QoS parameters; and expand the test to include the new control-server”).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
06/08/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456